Name: Commission Regulation (EU) NoÃ 967/2010 of 27Ã October 2010 closing the sale provided for in Regulation (EU) NoÃ 446/2010 opening the sale of butter by a tendering procedure
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 28.10.2010 EN Official Journal of the European Union L 282/33 COMMISSION REGULATION (EU) No 967/2010 of 27 October 2010 closing the sale provided for in Regulation (EU) No 446/2010 opening the sale of butter by a tendering procedure THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(j), in conjunction of Article 4 thereof, Whereas: (1) Sales by a tendering procedure of butter entered into storage before 1 October 2009 were open by Commission Regulation (EU) No 446/2010 (2) in accordance with the Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (3). (2) Given the current situation on the butter market and in particular the situation of the intervention stocks of butter and the fact that certain quantities of butter are reserved under the scheme for food distribution to the most deprived scheme in the Union, the sales open by Regulation (EU) No 446/2010 should be closed. (3) In order to give a rapid signal to the market and to ensure efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The sales by a tendering procedure of butter, open by Article 1 of Regulation (EU) No 446/2010, are closed. Offers received by the intervention agencies of the Member States after 11.00 (Brussels time) on and after 19 October 2010 are rejected. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2010. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 126, 22.5.2010, p. 17. (3) OJ L 349, 29.12.2009, p. 1.